Citation Nr: 1628552	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  08-31 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from December 1986 to June 1987, and active service from April 2002 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

This matter was most recently before the Board in May 2014, at which time it was remanded for further development.  It is now returned to the Board.

The Veteran provided testimony at a June 2016 hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

During the June 2016 Board hearing, the Veteran explained that he broke his left ankle when he stepped into a hole in service.  He stated that he felt tightness and stiffness in his back at that time, but that the back pain did not present until he began to have right testicle pain.  A July 2004 service treatment record shows that he complained of right testicular pain radiating into the right lower back.  The Veteran also contends that moving heavy ammunition in-service caused his current back disability.

The Veteran was most recently provided a VA examination in January 2011 and the examiner provided an addendum opinion in April 2011.  The Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the examiner did not provide a rationale for the change in opinion from the January 2011 examination to the April 2011 addendum opinion.  In addition, there is no opinion of record that addresses the Veteran's in-service complaints of back pain and his post-service report of experiencing tightness and stiffness of the back while in-service.  VA should obtain an additional medical opinion.  On remand, the examiner should discuss any change in etiology of the Veteran's back disability and his complaints of in-service back pain.

Finally, the AOJ should identify any outstanding relevant VA and non-VA treatment records that are not currently associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA and non-VA treatment records that are not already associated with the claims file.

2.  Refer the claims folder to the January 2011 examiner, or if he is unavailable, to another appropriate examiner for a medical opinion to address the etiology of any low back disability.  

The examiner must review the claims file and must note that review in the report.  Any further indicated tests and studies to include obtaining a physical examination of the Veteran should be performed.  A complete rationale should be given for all opinions and conclusions expressed.  The examiner should address the following:

(a)  Is at least as likely as not (50 percent or greater probability) that any low back disability is due to service.  The examiner is asked to consider the Veteran's in-service complaint of right testicular pain radiating into the right lower back in July 2004 and his post-service report of tightness and stiffness of the back at the time of his left ankle injury.

(b)  Is it at least as likely as not (50 percent or greater probability) that low back disability was caused by a service-connected disability, to specifically include a left ankle disability and/or right varicocele?  The examiner is asked to consider the Veteran's in-service complaint of right testicular pain radiating into the right lower back in July 2004.

(c)  Is it at least as likely as not (50 percent or greater probability) that low back disability has been aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability, to specifically include to specifically include a left ankle disability and/or right varicocele?

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


